FILED
                              NOT FOR PUBLICATION                           OCT 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIA DELORES JEBARA-                             No. 11-72391
SANDOBAL,
                                                  Agency No. A095-117-851
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Maria Delores Jebara-Sandobal, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s denial of her motion to reopen removal




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings held in absentia. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, and review de novo

questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny the petition for review.

      In her opening brief, Jebara-Sandobal fails to raise, and therefore has

waived, any challenge to the agency’s determination that she failed to demonstrate

the due diligence required for equitable tolling of the filing deadline based on the

alleged ineffective assistance of prior counsel. See Rizk v. Holder, 629 F.3d 1083,

1091 n. 3 (9th Cir. 2011) (issues not raised in a petitioner’s opening brief are

deemed waived).

      We reject Jebara-Sandobal’s contention that the agency’s removal order

violated the due process and equal protection rights of her United States citizen

child. See Urbano de Malaluan v. INS, 577 F.2d 589, 594 (9th Cir. 1978); see also

Morales-Izquierdo v. DHS, 600 F.3d 1076, 1091 (9th Cir. 2010) (holding that

“lawfully denying [the alien parent immigration relief] does not violate any of his

or his family’s substantive rights protected by the Due Process Clause”).

      PETITION FOR REVIEW DENIED.




                                           2                                       11-72391